            Case 1:20-cv-01437-CKK Document 30 Filed 07/01/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF COLUMBIA



MOHAMED SOLTAN,

                Plaintiff,                       Civil Action No.: 20-cv-01437 (CKK)

       v.

HAZEM ABDEL AZIZ EL BEBLAWI,

                Defendant.


            DEFENDANT HAZEM ABDEL AZIZ EL BEBLAWI’S
                  CONSENT MOTION TO CORRECT
      MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS

       Defendant Hazem Abdel Aziz El Beblawi (“Defendant” or “Mr. Beblawi”), by and

through the undersigned counsel, respectfully submits this Consent Motion to Correct the

Memorandum In Support of Defendant’s Motion to Dismiss (“Memorandum”).

       On June 24, 2020, the original Memorandum (i.e., existing Docket 25-1) was filed in an

abundance of caution as the Court had not yet ruled on Mr. Beblawi’s Motion for Extension of

Time to File Responsive Pleading (“Motion for Extension”). Dkt. 13. On June 25, 2020, the

Court issued its Order denying Mr. Beblawi’s Motion for Extension as moot. Dkt. 27. As a

result of time constraints coupled with Word processing errors, the original Memorandum was

filed with certain formatting and typographical errors, which, primarily, this motion seeks to

correct.

       Defendant submits the corrected Memorandum, attached hereto as Exhibit A, to assist

future review, briefing, and citation by this Court and the parties. To that end, the corrected

Memorandum amends the table of contents, table of authorities, typographical errors, and

hyperlinks within the existing Docket 25-1. The corrected Memorandum also corrects quotations

to items previously filed with the Court, conforms citations to the Bluebook Uniform System of

Citation, and amends explanatory phrases and parentheticals regarding text and citations where
              Case 1:20-cv-01437-CKK Document 30 Filed 07/01/20 Page 2 of 2



appropriate. The corrected Memorandum does not change or otherwise provide new substantive

arguments set forth in existing Docket 25-1. A redline comparing the corrected Memorandum to

existing Docket 25-1 is attached here to as Exhibit B.

         Counsel for Mr. Beblawi has conferred with counsel for Plaintiff Mohamed Soltan

(“Plaintiff” or “Mr. Soltan”) and provided copies of the present motion, Exhibit A, Exhibit B and

the accompanying proposed order. In response, Plaintiff’s counsel confirmed that “Plaintiff does

not oppose granting the relief sought in your motion.” A proposed Order granting this motion

and replacing existing Docket 25-1 with the corrected Memorandum accompanies this motion.



                                              Respectfully submitted,



Dated: July 1, 2020                           /s/ Timothy M. Broas
                                              TIMOTHY M. BROAS (D.C. Bar #391145)
                                              RACHEL A. BECK (D.C. Bar #1029929)
                                              BRYAN CAVE LEIGHTON PAISNER LLP
                                              1155 F Street, NW Suite 700
                                              Washington, DC 20004
                                              Tel.: (202) 508-6000
                                              Email: timothy.broas@bclplaw.com
                                                       rachel.beck@bclplaw.com

                                              /s/ Robert H. Bunzel
                                              ROBERT H. BUNZEL (pro hac vice)
                                              LOUISE ANN FERNANDEZ (pro hac vice)
                                              JOHN J. BARTKO (pro hac vice)
                                              BARTKO, ZANKEL, BUNZEL & MILLER
                                              A Professional Corporation
                                              One Embarcadero Center Suite 800
                                              San Francisco, CA 94111
                                              Tel: (415) 956-1900
                                              Email: rbunzel@bzbm.com
                                                      lfernandez@bzbm.com
                                                      jbartko@bzbm.com

                                              Attorneys for Hazem Abdel Azis El Beblawi




                                                 2
602165584.3
